

Exhibit 10.1
 
AGREEMENT OF LEASE COMMENCING AS OF JULY 1, 2006 BETWEEN WHITE PROPERTIES NO.
II, LLC AND CHAMPION INDUSTRIES, INC. REGARDING A PORTION OF 120 HILLS PLAZA,
CHARLESTON, WEST VIRGINIA.

THIS LEASE, Made and entered into in duplicate this 27th day of June, 2006, by
and between WHITE PROPERTIES NO. II, LLC, a West Virginia limited liability
company, party of the first part, hereinafter referred to as "Lessor", and
CHAMPION INDUSTRIES, INC., a West Virginia corporation, party of the second
part, hereinafter referred to as "Lessee".
NOW, THEREFORE, THIS AGREEMENT WITNESSETH: That for and in consideration of the
undertakings and agreements of the Lessee hereinafter set out and subject to the
terms and provisions hereinafter contained, the Lessor does hereby let, lease
and demise unto the Lessee and the Lessee does hereby accept such let, lease and
demise of all those certain premises containing 22,523 square feet, more or
less, in Lessor’s Building (formerly occupied by Ames Department Store) situate
at 120 Hills Plaza, Charleston, West Virginia, which premises are outlined in
blue on Annexus A, all of which may hereinafter be referred to as the “Demised
Premises”, “Leased Premises” or “Premises”, together with the nonexclusive right
to use in common with the Lessor and all others that the Lessor has heretofore
and may hereafter grant the right of user the portions of the Lessor’s Parking
Lot that are designated for parking use in the plan attached to this lease as
Annexus B, subject to reasonable rules and regulations covering the use of
Lessor’s Parking Lot as Lessor may from time to time promulgate and communicate
to Lessee in writing, subject, however, to Lessor’s right to prescribe from time
to time areas in Lessor’s Parking Lot that Lessee’s employees, agents,
contractors, customers, representatives and visitors may not park (“Lessor’s
Parking Lot”), all of which may hereinafter be referred to as the “Nonexclusive
Demised Premises”, “Nonexclusive Leased Premises” or “Nonexclusive Premises”.
Lessor’s Property means Lessor’s Building, the separate tax lot or parcel of
land on which Lessor’s Building is located and all other improvements that are
located on that parcel of land, but not Lessor’s Parking Lot.
1. INITIAL TERM: The initial term of this lease is for a period of five (5)
years beginning at 12:01 a.m. on July 1, 2006, and terminating at 12:00 p.m. on
June 30, 2011.
Lessor grants Lessee the right to enter the Leased Premises prior to said
beginning date for the permissive purposes of installing its fixtures and
preparing the Premises for its occupancy (but not for any other purposes, e.g.,
the purpose of doing business), in which event, Lessee shall be responsible for
all utility charges to the Premises. If the Lessee shall have occupied the
Leased Premises for any purpose other than installing its fixtures and preparing
the Premises for its occupancy, e.g., for the purpose of doing business, prior
to said beginning date, the term of this lease shall be increased to cover said
additional days and rent for that period shall be paid on a proportionate basis,
i.e., $322.00 per day, and Lessee shall comply with all other costs, charges and
obligations placed on it during the initial term hereof for said additional
days.
Lessor shall not be liable to Lessee for any of Lessee's business losses
occasioned by any delay in delivering possession of the Premises.
2. RENTAL: During the initial term of this lease, Lessee shall pay to Lessor, at
the address set forth in paragraph 22, a total rental of Five Hundred
Seventy-Nine Thousand Nine Hundred Sixty Dollars ($579,960.00) payable without
demand in monthly installments of Nine Thousand Six Hundred Sixty-Six Dollars
($9,666.00) each, in advance, beginning on July 1, 2006, and continuing
thereafter on the first day of each succeeding calendar month until said sum of
Five Hundred Seventy-Nine Thousand Nine Hundred Sixty Dollars ($579,960.00) has
been fully paid. All rental and all other sums of money, however described,
payable to Lessor pursuant to this lease shall be paid without setoff,
recoupment, counterclaim or deduction.
3. EXTENSION TERMS: If the Lessee shall have kept and performed each and all of
its covenants and conditions, it shall have the right to extend this lease for
three (3) consecutive terms, the first extension term for three (3) years and
the second and third extension terms for five (5) years each, said first
extension term beginning at the expiration of the initial term hereof, i.e., at
12:00 midnight on June 30, 2011, and terminating at 12:00 midnight on June 30,
2014, said second extension term beginning at the expiration of the first
extension term, i.e., at 12:00 midnight on June 30, 2014, and terminating at
12:00 midnight on June 30, 2019, and said third extension term beginning at the
expiration of the second extension term, i.e., at 12:00 midnight on June 30,
2019, and terminating at 12:00 midnight on June 30, 2024; provided that at least
one hundred eighty (180) days prior to the expiration of the initial term and at
least one hundred eighty (180) days prior to the expiration of the said first
and second extension terms, if exercised as aforesaid, the Lessee notifies the
Lessor, in writing, of its election so to do, and all covenants and agreements
herein agreed to be kept and performed by Lessee shall continue throughout each
such extension term, if exercised as aforesaid, except rental. It shall be a
condition of Lessee's right to exercise the option to extend herein that Lessee
is in compliance with all the terms and conditions of this lease both at the
time of Lessee's exercise of this option and at the time the extension term is
scheduled to commence; and this condition may be waived by Lessor at its sole
discretion and may not be used by Lessee as a means to negate the effectiveness
of Lessee's exercise of this option.
If the Lessee exercises its right to extend this lease, as aforesaid, then the
Lessee shall pay to Lessor rental as follows:
Rental for the First Extension Term:
For the period July 1, 2011, through June 30, 2014, a total rental of Three
Hundred Seventy-One Thousand Six Hundred Twenty-Eight Dollars ($371,628.00)
payable in monthly installments of Ten Thousand Three Hundred Twenty-Three
Dollars ($10,323.00) each, in advance, beginning on July 1, 2011, and continuing
thereafter on the first day of each succeeding calendar month until said sum of
Three Hundred Seventy-One Thousand Six Hundred Twenty-Eight Dollars
($371,628.00) has been fully paid.


Rental for the Second Extension Term:
For the period July 1, 2014, through June 30, 2016, a total rental of Two
Hundred Forty-Seven Thousand Seven Hundred Fifty-Two Dollars ($247,752.00)
payable in monthly installments of Ten Thousand Three Hundred Twenty-Three
Dollars ($10,323.00) each, in advance, beginning on July 1, 2014, and continuing
thereafter on the first day of each succeeding calendar month until said sum of
Two Hundred Forty-Seven Thousand Seven Hundred Fifty-Two Dollars ($247,752.00)
has been fully paid; and for the period July 1, 2016, through June 30, 2019, a
total rental of Four Hundred Five Thousand Three Hundred Ninety-Six Dollars
($405,396.00) payable in monthly installments of Eleven Thousand Two Hundred
Sixty-One Dollars ($11,261.00) each, in advance, beginning on July 1, 2016, and
continuing thereafter on the first day of each succeeding calendar month until
said sum of Four Hundred Five Thousand Three Hundred Ninety-Six Dollars
($405,396.00) has been fully paid.




Rental for the Third Extension Term:
For the period July 1, 2019, through June 30, 2021, a total rental of Two
Hundred Seventy Thousand Two Hundred Sixty-Four Dollars ($270,264.00) payable in
monthly installments of Eleven Thousand Two Hundred Sixty-One Dollars
($11,261.00) each, in advance, beginning on July 1, 2019, and continuing
thereafter on the first day of each succeeding calendar month until said sum of
Two Hundred Seventy Thousand Two Hundred Sixty-Four Dollars ($270,264.00) has
been fully paid; and for the period July 1, 2021, through June 30, 2024, a total
rental of Three Hundred Eighty-Eight Thousand Five Hundred Twelve Dollars
($388,512.00) payable in monthly installments of Ten Thousand Seven Hundred
Ninety-Two Dollars ($10,792.00) each, in advance, beginning on July 1, 2021, and
continuing thereafter on the first day of each succeeding calendar month until
said sum of Three Hundred Eighty-Eight Thousand Five Hundred Twelve Dollars
($388,512.00) has been fully paid.


This is a lease for a term and not a lease from year to year or month to month.
Any holding over by Lessee or retention of the Demised Premises beyond the
initial term of this lease or extension terms of this lease, if exercised as
aforesaid, shall not be construed as renewing or extending this lease in any
manner whatsoever, but it may, at the option of the Lessor, be construed as
creating a tenancy from month to month, at a monthly rental equal to one hundred
twenty-five percent (125%) of the monthly rental Lessee was paying when the
Lessee's term expired, or extension term expired, if exercised as aforesaid,
payable monthly, in advance, and on the same other terms herein contained
insofar as applicable. This provision does not give Lessee any right to hold
over.
It is hereby witnessed, unless in this lease specifically to the contrary
provided, that this lease as between Lessor and Lessee is on an absolute net
basis to the Lessor, the Lessor being entitled to receive the aforesaid monthly
rental as an absolute net to Lessor.
4. USE OF THE PREMISES:
(a) Printing Facility Use and Restrictions on Use. The Demised Premises shall be
used for the purpose of office products, office furniture, mail center, data
processing or print on demand printing facility and of furnishing services
incidental thereto and for no other purpose without the written consent of
Lessor first had and obtained which consent shall not be unreasonably withheld.
Lessee agrees that it will not use or occupy said Premises or permit the same to
be used or occupied for any use, purpose or business deemed hazardous or
deleterious by Lessor on account of fire or otherwise; that it will not do, use
or permit upon or in said Premises anything that will invalidate any policy or
policies of insurance now or hereafter carried on said building, or that may be
dangerous to life or limb; that it will not in any manner deface or injure said
building or any part thereof, or overload the floors of the Demised Premises;
that it will keep all of the sidewalks abutting the Leased Premises free and
clear of all obstruction, foreign matter, ice and snow as the same may from time
to time accumulate; that it will keep all trash and garbage hauled away from the
Demised Premises as the same accumulates, and will keep the Premises in a clean
and sanitary condition; that it will not permit any objectionable or loud noises
or odor to escape or be emitted from said Premises, or do or permit anything to
be done thereon in any way tending to create a nuisance; and that it will comply
with all governmental and health laws, ordinances and police and fire department
requirements and regulations respecting said Premises and the use of said
Premises, now in force or which may hereafter be in force during the term of
this lease, including without limiting the generality of the foregoing
compliance with the Occupational Safety and Health Act of 1970, as said Act may
be amended from time to time, and all standards, rules and regulations
promulgated thereunder, now in force or which may hereafter be in force during
the term of this lease. Lessor represents to the Lessee that to the best of its
knowledge and belief the Leased Premises as constructed and completed will
comply with Title III of the Americans with Disabilities Act of 1990,
P.L.101-336 ("the ADA Act"), as now in force. The Lessee agrees to comply with
the ADA Act as said Act may be amended from time to time, and all standards,
rules and regulations promulgated thereunder, now in force or which may
hereafter be in force during the term of this lease, as the same pertain to both
the use of the Premises as well as the condition of the Premises, and indemnify,
defend and hold harmless the Lessor for any and all loss, cost, claim or
liability of every type and character that the Lessor incurs as a consequence of
Lessee's breach of, purported breach of or noncompliance with the ADA Act,
Lessee's obligations under this sentence and the following provision of this
subparagraph (a) of paragraph 4 as a consequence of the Lessee's occupancy or
use of the Premises or the condition of the Premises. Lessee will be responsible
to insure that any and all alterations or changes it makes in the Premises or
its use in the Premises comply with the ADA Act and will further be responsible
for any "path of travel" costs that result from alterations the Lessee makes.
Further, the Lessee will not make any change in the use of the Premises so that
such change of use will make the Premises a "place of public accommodation"
pursuant to the ADA Act. Lessor will not be responsible for any unlawful
discrimination by the Lessee nor will the Lessor be responsible for any change
in the Premises to accommodate disabled employees of the Lessee, it being
understood and agreed that the Lessee is responsible for making all such
physical changes in the Premises required to accommodate its disabled employees.
If any changes in the Premises are required during the term hereof to be made to
comply with the ADA Act, the Lessor will cooperate with Lessee in all its
efforts to make the building to so comply. Further, Lessee covenants never to
permit the Leased Premises to remain unoccupied and unused for the purposes
authorized in this agreement for a period of thirty (30) consecutive days, the
Leased Premises being available for such use during the whole of said period.
Lessee hereby releases the Lessor from any claims or actions arising out of the
Lessee's use of the Premises.
(b) Lessee's Responsibility Regarding Hazardous Substances.
(1) Hazardous Substances. The term "Hazardous Substances", as used in this
lease, shall include, without limitation, flammables, explosives, radioactive
materials, asbestos, polychlorinated biphenyls (PCBs), chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any governmental authority.
(2) Lessee's Restrictions. Except as may be used in the ordinary course of the
Lessee’s business and in compliance with all applicable laws and regulations,
Lessee shall not cause or permit to occur:
(A) Any violation of any federal, state or local law, ordinance, or regulation
now or hereafter enacted, related to environmental conditions on, under or about
the Premises and the Nonexclusive Premises, or arising from Lessee's use or
occupancy of the Premises and Nonexclusive Premises, including, but not limited
to, soil and ground water conditions; or
(B) The use, generation, release, manufacture, refining, production, processing,
storage or disposal of any Hazardous Substance on, under or about the Premises
and Nonexclusive Premises, or the transportation to or from the Premises and
Nonexclusive Premises of any Hazardous Substance.
(3) Environmental Cleanup.
(A) Lessee shall, at Lessee's own expense, comply with all laws regulating the
use, generation, storage, transportation or disposal of Hazardous Substances
("Laws").
(B) Lessee shall, at Lessee's own expense, make all submissions to, provide all
information required by, and comply with all requirements of all governmental
authorities (the "Authorities") under the Laws.
(C) Should any Authority or any third party demand that a cleanup plan be
prepared and that a cleanup be undertaken because of any deposit, spill,
discharge or other release of Hazardous Substances that occurs during the term
of this lease, at or from the Premises, or which arises at any time from
Lessee's use or occupancy of the Premises and Nonexclusive Premises, then Lessee
shall, at Lessee's own expense, prepare and submit the required plans and all
related bonds and other financial assurances; and Lessee shall carry out all
such cleanup plans.
(D) Lessee shall promptly provide all information regarding the use, generation,
storage, transportation or disposal of Hazardous Substances that is requested by
Lessor. If Lessee fails to fulfill any duty imposed under this subparagraph (3)
within a reasonable time, Lessor may do so; and in such case, Lessee shall
cooperate with Lessor in order to prepare all documents Lessor deems necessary
or appropriate to determine the applicability of the Laws to the Premises and
Nonexclusive Premises and Lessee's use thereof, and for compliance therewith,
and Lessee shall execute all documents promptly upon Lessor's request. No such
action by Lessor and no attempt made by Lessor to mitigate damages under any Law
shall constitute a waiver of any of Lessee's obligations under this subparagraph
(3).
(E) Lessee's obligations and liabilities under this subparagraph (3) shall
survive the expiration or termination of this lease.
(4) Lessee's Indemnity.
(A) Lessee shall indemnify, defend and hold harmless Lessor, the manager of the
property, and their respective officers, directors, beneficiaries, shareholders,
partners, agents and employees, from all fines, suits, procedures, claims and
actions of every kind, and all costs associated therewith (including attorney's
and consultant's fees) arising out of or in any way connected with any deposit,
spill, discharge or other release of Hazardous Substances that occurs during the
term of this lease, at or from the Premises, or which arises at any time from
Lessee's use or occupancy of the Premises, or from Lessee's failure to provide
all information, make all submissions, and take all steps required by all
Authorities under the Laws and all other environmental laws.
(B) Lessor’s Representations Regarding Hazardous Substances.
Lessor hereby represents and warrants that to the best of Lessor’s knowledge no
“Hazardous Substances”, as defined hereinabove, have been discharged, dispersed,
released, stored, treated, generated, disposed of, or allowed to escape on the
Premises or Nonexclusive Premises nor shall Lessor, its employees or agents
allow or cause any Hazardous Substances to be discharged, dispersed, released,
stored, treated, generated, disposed of, or allowed to escape on the Premises or
Nonexclusive Premises. The Lessor shall, at its expense, take all necessary
remedial action(s) in response to the presence of any Hazardous Substances in,
on, under or about the Premises or Nonexclusive Premises that were discharged,
dispersed, released, stored, treated, generated or disposed of, or allowed to
escape on the Premises or Nonexclusive Premises (i) prior to the commencement of
this lease or (ii) by the Lessor, its employees, agents or invitees. The Lessor
shall be solely responsible for, and shall indemnify and hold harmless the
Lessee, its officers, directors, beneficiaries, shareholders, partners, agents,
employees, successors and assigns from and against all fines, suits, procedures,
claims and actions of every kind, and all costs associated therewith (including
attorney’s and consultant’s fees), arising out of or in any way connected with
any use, generation, storage, release, threatened release, discharge, disposal,
or presence of Hazardous Substances in, on, under or about the Premises or
Nonexclusive Premises prior to the commencement of this lease, or at any time by
the Lessor, its employees or agents, or from Lessor’s failure to provide all
information, make all submissions, and take all steps required by all
Authorities under the laws and all other environmental laws.
(C) Lessor’s and Lessee's obligations and liabilities under the above
subsections (A) and (B) shall survive the expiration or termination of this
lease.
5. UTILITIES, PUBLIC SERVICES, REAL ESTATE TAXES, ETC.:
5.1 The Lessee covenants that it will furnish and pay for all gas, water, heat,
air conditioning, light and power necessary for the Lessee's enjoyment of its
leasehold estate. The Lessee shall pay for its sanitary sewer charge,
incinerator fee and cost of trash and refuse removal.
5.2 During each extension term of this lease that is exercised, the Lessee
covenants and agrees to pay to the Lessor twenty-eight and fifteen one
hundredths percent (28.15%), as to Lessor’s Property, and sixteen and sixty-six
one hundredths percent (16.66%), as to Lessor’s Parking Lot, of all (i) ad
valorem real estate taxes, all fire protection and service fees or charges and
property and liability insurance costs, including by way of illustration and not
of limitation, premiums, surcharges, deductibles and taxes (the "Insurance
Costs"), for all insurance coverages carried by Lessor for Lessor's Property and
Lessor's Parking Lot, and (ii) cost of repair and maintenance of all rights of
way and service drives connecting the Lessor's Property and the Lessor's Parking
Lot to Patrick Street and the Private Street abutting McDonald's Restaurant,
Weight Watchers and K-Mart connecting Lessor's Building and Lessor's Parking Lot
to Patrick Street, and of the cost of illumination (including cost of
electricity and repair and replacement of electric wiring and lighting
fixtures), repair and maintenance of asphaltic concrete, striping, snow removal
and cleaning from time to time of Lessor's Parking Lot (collectively referred to
as "Operating Expenses"), which may be taxed, charged, assessed, imposed,
incurred or agreed to by Lessor upon the whole of Lessor's Property and Lessor's
Parking Lot during the term of this lease, beginning with the 2011 ad valorem
real estate taxes which will attach as a lien on July 1, 2010, the July 1, 2010
through June 30, 2011 fire protection or service fee or charge and the December
1, 2010 to December 1, 2011 insurance policies; however, said beginning and
ending year of the lease extension term taxes, service fee or charge, Insurance
Costs, Lessor's Parking Lot costs and rights of way and service drives and
Private Street costs and repairs (Operating Expenses) shall be prorated between
Lessor and Lessee, e.g., the Lessee shall pay 6/12ths of the 2011 ad valorem
real estate taxes, 0/12th of the 2010-11 fire protection or service fee or
charge, 5/12ths of the 2010-11 insurance policies premiums and 6/12ths of the
2011 calendar year Lessor's Parking Lot, rights of way and service drives and
Private Street costs, and the Lessor shall pay the balance. Lessee agrees to pay
to Lessor as an additional charge each month an administrative charge in an
amount equal to fifteen percent (15%) of all of the foregoing Operating Expenses
set forth in this subparagraph 5.2. The sum of said Operating Expenses and the
fifteen percent (15%) administrative charge arrived at as aforesaid as of the
date hereof approximates Two Thousand Five Hundred Eighty-Three Dollars
($2,583.00) per month and Lessee shall pay such sum to Lessor on the first (1st)
day of each month in advance during each extension term of this lease and
holding over hereunder until such time as Lessor notifies Lessee of a different
monthly sum. At least once each year the estimated payments shall be credited or
debited to the year's actual Operating Expenses and the parties shall settle
this account without interest accordingly - refund by Lessor if Lessee has
overpaid or additional payment by Lessee if it has underpaid. Lessee covenants
and agrees to reimburse Lessor, on demand, for all increase, if any, in Lessor's
insurance premium for Lessor's Building of which the Leased Premises are a part,
due to Lessee's use of or failure to occupy the Premises. Lessor shall provide
Lessee with a statement from its agent setting forth (i) the amount of the
Lessor's insurance premium (for the above set forth insurance coverages) based
on Lessee's use or failure to occupy, and (ii) the amount of Lessor's insurance
premium as aforesaid if Lessee's use of or failure to occupy the Leased Premises
was not prohibited by Lessor's insurance policy or policies, as the case may be.
Lessee agrees to pay any and all other public or private services to the
Premises and Lessor's Parking Lot, whether a fee, charge, tax, lien or
otherwise, including without limiting the generality of the foregoing any
additional fire fee, charge or tax levied on account of the Leased Premises
and/or Lessee's occupancy of the Leased Premises, e.g., per tenant fee. In
addition, during each extension term of this lease that is exercised, Lessee
agrees to pay to Lessor all sums of any business and occupation tax on the
rental and other monies payable to Lessor pursuant to this lease or other tax,
whether similar or dissimilar, substituted for and as a replacement of business
and occupation tax levied by the State of West Virginia or any other
governmental body, including by way of illustration and not of limitation the
West Virginia business franchise tax. Lessee alone shall be responsible for
payment of and pay Lessor on demand any type of tax, excise or assessment;
regardless of label or whether in the form of a rental tax, gross receipts tax,
sales tax, business or occupation tax, use assessments, privilege tax, franchise
tax, or otherwise, except any tax, excise or assessment which in substance is a
net income or franchise tax that is based solely on Lessor's net income; levied,
assessed or imposed at any time by any governmental authority upon or against
the Demised Premises, Lessor's Parking Lot, the use or occupancy of the Demised
Premises and/or Lessor's Parking Lot, the rents and other charges payable by
Lessee to Lessor, or otherwise with respect to the landlord-tenant relationship.
All sums payable to the Lessor by the Lessee pursuant to the terms of this
subparagraph 5.2 are to be treated as additional rent reserved by the Lessor and
paid without setoff, recoupment, counterclaim or deduction.
6. ALTERATIONS: By executing this lease, Lessor evidences its approval of the
plans, specifications and working drawings of the initial build-out plans of
Lessee (Annexus C). Thereafter, Lessee agrees to make no alterations, erections,
additions, or improvements in or to the Demised Premises and not to place any
fixtures in or on the Demised Premises without first obtaining the written
consent of the Lessor, which consent shall not be unreasonably withheld.
Lessor's approval of the plans, specifications and working drawings for Lessee's
alterations shall create no responsibility or liability on the part of Lessor
for their completeness, design sufficiency or compliance with all laws, rules
and regulations of all governmental agencies or authorities. Lessee may remove
all fixtures it installs or places in or attaches to the Demised Premises, which
removal shall be accomplished so as not to damage the Demised Premises and shall
be completed prior to the termination of this lease. All property remaining
within the Leased Premises on the day next following the day this lease expires
or terminates shall be deemed to be abandoned and the Lessor may dispose of such
as Lessor chooses and all reasonable expense incurred by Lessor in disposing of
such abandoned property within thirty (30) days following termination or
expiration of this lease shall be repaid to Lessor by Lessee within thirty (30)
days following the mailing of a written statement of such by Lessor to Lessee.
7. SIGNS: Lessee agrees not to attach, inscribe, paint or place any signs or
structures to or upon the exterior of said building or within any window or door
of the Leased Premises without first obtaining the written approval of Lessor,
which approval shall not be unreasonably withheld. Anything herein contained to
the contrary notwithstanding, Lessee’s signage shall not exceed its
proportionate share of signage for Lessor’s Building under the City of
Charleston zoning ordinance. Its proportionate share shall be determined by
multiplying the total signage square footage permitted for the Lessor’s Building
by a fraction, the numerator shall be the total square footage of the Leased
Premises and the denominator shall be the total square footage in the Lessor’s
Building. Any and all signs placed on the Leased Premises by Lessee shall be
maintained in compliance with all applicable governmental laws and regulations,
and Lessee shall be responsible to Lessor for any damage caused by installation,
use or maintenance of its signs. At the expiration or earlier termination of
this lease, Lessee shall remove all of its signs and shall repair any damages
incidental to this removal, which covenant shall survive the expiration or
termination of this lease.
8. REPAIRS AND REPLACEMENTS: Lessee agrees to make all repairs and replacements
to the Demised Premises and Nonexclusive Demised Premises as may be made
necessary by the willfulness, fault or neglect of Lessee or its agents,
employees, invitees, contractors or representatives, and the Lessor agrees to be
responsible for structural repairs to the roof, front wall, rear wall and
exterior side walls of said Premises not occasioned by the willfulness, fault or
neglect of Lessee or Lessee's agents, employees, invitees, contractors or
representatives. Lessee further agrees to keep the interior of the Demised
Premises (including by way of specification and not of limitation heating and
air conditioning equipment, plumbing fixtures, water, sewer and gas lines,
lighting fixtures and electric wiring and equipment) in a good and proper state
of repair (including replacements when and as prudent building management
practices deem such should be replaced) at all times and to surrender the
Demised Premises at the expiration of this lease with the interior thereof in
good repair, work order and condition, damage by fire and other unavoidable
casualty, condemnation and appropriation excepted. It is further witnessed that
the Lessee is responsible for repairs and replacements of glass, doors and
windows, including the encasement frames of and appurtenances to the glass,
doors and windows. It is further understood and agreed that Lessee takes the
Demised Premises and Nonexclusive Demised Premises in its present condition and
that Lessor is to make no repairs, replacements or alterations to the Demised
Premises and Nonexclusive Demised Premises at any time except as it has
specifically agreed to do in this paragraph.
  9. FIRE PREVENTION SYSTEMS, ETC.: 
(a) If the National Board of Fire Underwriters or any local Board of Fire
Underwriters or Insurance Exchange (or other bodies hereafter exercising similar
functions) shall require or recommend the installation of fire extinguishers, a
"sprinkler system," fire detection and prevention equipment (including, but not
limited to, smoke detectors and heat sensors), or any changes, modifications,
alterations, both structural and nonstructural, or the installation of
additional sprinkler heads or other equipment for any reason attributable to
Lessee's use of the Premises or alterations performed by Lessee; or
(b) If any law, regulation, or order or if any bureau, department, or official
of the Federal, State, and/or Municipal Governments shall require or recommend
the installation of fire extinguishers, a "sprinkler system", fire detection and
prevention equipment (including but not limited to, smoke detectors and heat
sensors), or any changes, modifications, alterations (both structural and
nonstructural, or the installation of additional sprinkler heads or other
equipment for any existing sprinkler system, fire extinguishing system, and/or
fire detection system for any reason attributable to Lessee's use of the
Premises or alterations performed by Lessee; or
(c) If any such installations, changes, modifications, alterations, sprinkler
heads, or other equipment become necessary to prevent the imposition of a
penalty, an additional charge, or an increase in the fire insurance rate as
fixed by said Board or Exchange, from time to time, or by any fire insurance
company as a result of the use of the Premises,
then Lessor shall, at Lessor's sole cost and expense, promptly make such
installations within the Premises and make such changes, modifications,
alterations, both structural and nonstructural, or the installation of
additional sprinkler heads or other required or recommended equipment.
10. LESSOR'S RIGHT TO EXAMINE PREMISES: Lessee agrees to allow the Lessor's
agents reasonable free access to the Demised Premises during reasonable hours
for the purpose of examining the same, to ascertain if the same are in good
repair, to make repairs or alterations to the Demised Premises and to other
portions of Lessor's building, and to exhibit the same to prospective tenants;
provided, however, Lessor gives Lessee at least twenty-four (24) hours’ notice
and the use of the Demised Premises by Lessee is not unreasonably interfered
with. Lessee agrees that Lessor shall have the right to immediate free access to
the Demised Premises for repairs to the balance of Lessor's building where an
emergency exists and Lessor shall be the sole judge of the existence of an
emergency.
11. LESSOR NOT LIABLE FOR DEFECTS: In the absence of willfulness on its part or
breach of any of its agreements or covenants under this lease, Lessor shall not
be liable to Lessee or third parties for any damage or injury to Lessee or third
parties or the property of either occasioned by or arising out of any defect in
or condition of the Premises or the Nonexclusive Demised Premises, now existing
or hereafter existing, or occasioned by fire, water, explosion, wind, snow, ice
or other casualty, unless said defect is caused by Lessor's gross negligence.
12. INSURANCE REQUIREMENTS AND INDEMNIFICATION:
12.1 All insurance policies covering the obligations of Lessee under this lease
shall be endorsed to provide the Lessor with the same notice of cancellation,
material change, termination or nonrenewal as is provided to the Lessee in those
policies, but not less than thirty (30) days' prior written notice by certified
or registered mail, return receipt requested.
All insurance policies required by this lease shall be endorsed to provide
Lessor with thirty (30) days' written notice, following procedures required by
West Virginia Department of Insurance, before such insurance can be cancelled as
to Lessor because of a breach of warranty by the policy holder.
Lessee agrees to deliver to Lessor a true copy of any notice of cancellation,
material change, termination or nonrenewal Lessee receives within five (5) days
following receipt of any such notice by Lessee.
The Lessee agrees to obtain and provide on or before the commencement of the
initial term of this lease and keep in force at all times thereafter, the
following insurance and other coverages with respect to the Leased Premises:
Damage Claims:
(a) Lessee shall carry Commercial General Liability insurance with the coverage
at least as broad as Insurance Services Office ("ISO") Commercial General
Liability coverage "occurrence" form CG 00 01 10 01 or its equivalent, without
modification, and which may be written on a manuscript form, with limits of One
Million Dollars ($1,000,000.00) combined single limit per occurrence for bodily
injury, personal injury and property damage.
The following amendments and endorsements to coverage shall be provided:
(1) The policy general aggregate shall be amended to apply separately to the
Demised Premises and Nonexclusive Demised Premises, using amendatory language at
least as broad as ISO CG 25 04, without modification.
(2) Lessee's insurance shall contain an endorsement providing coverage at least
equal to that of ISO Form 20 26, Additional Insured - Designated Person or
Organization, or its equivalent, without modification, which shall name the
Lessor Parties as an additional insured as respects all covered claims arising
out of the performance of this Lease of Premises and shall be primary insurance
as respects any such claims arising out of the performance of this Lease of
Premises. Any insurance maintained by the Lessor Parties shall be excess,
secondary and non-contributing to Lessee's insurance.
(b) Lessee shall carry at least One Million Dollars ($1,000,000.00) excess or
umbrella liability insurance excess of the Commercial General Liability
insurance described in subparagraph (a), above.
(c) Lessee shall carry Workers' Compensation insurance, as required by the law
of the State of West Virginia, covering all employees of Lessee who perform any
finish work or any repair or alteration authorized by this lease or consented to
by Lessor and all other employees of Lessee with respect to whom death or bodily
injury claims could be asserted against Lessee.
(d) Unless covered under existing insurance policies, before undertaking any
alterations, additions, improvements or construction, Lessee shall obtain, or
cause its sublessee to obtain, at its expense a general liability insurance
policy insuring Lessee and Lessor Parties against any liability which may arise
on account of such proposed alterations, additions, improvements or construction
on an occurrence basis with the minimum limits set forth in this paragraph 12.
All such primary insurance shall be placed with insurers having a Best's rating
of no less than A:VII. All primary insurers shall be admitted to or licensed
with the Department of Insurance of the State of West Virginia and shall use
forms filed with and approved by the insurance regulator of the State of West
Virginia.
Lessee shall be responsible for any deductible amount under any coverage or
insurance coverages required by this lease. Lessee shall provide coverage and
pay any increased premium resulting from Lessee's use of the Leased Premises and
Nonexclusive Leased Premises.
Upon reasonable request, Lessee shall provide the Lessor with a certified true
copy of all insurance policies providing coverage required by this lease. Lessor
may accept, as an alternative, ACORD form 25 or comparable-type certificates of
insurance, prepared and signed by an employee of the insurer, describing in
detail all property and liability insurance required by this lease with all
special endorsements required to be provided for the benefit of Lessor attached
thereto, including by way of illustration and not of limitation endorsements
adding the Lessor Parties as an additional insured and agreement by the
insurance company to waive subrogation rights against the Lessor Parties (see
paragraph 13, below) shall be delivered to Lessor at least ten (10) days prior
to the time such insurance is first required to be carried by Lessee and upon
renewals not less than ten (10) days prior to the expiration of any such policy.
For the purposes of this paragraph 12.1, "Lessor Parties" shall mean:
(a) Lessor,
(b) any lender whose loan is secured by a lien against the Leased Premises,
(c) Leased Premises Manager, and
(d) the respective affiliates, subsidiaries, successors, assigns, heirs,
officers, directors, shareholders, partners, members, employees, agents,
contractors and representatives of Lessor, Lender and Leased Premises Manager.
If Lessee fails to provide and maintain insurance as required in this lease, the
Lessor may, at its option, do so and bill the Lessee for the premium. Such
premiums shall be immediately due and payable to the Lessor by the Lessee.
No insurance coverage shall contain a deductible or self-insured retention in
excess of One Thousand Dollars ($1,000.00) without prior written consent of
Lessor. All deductibles and/or retentions shall be paid by, assumed by, for the
account of, and at the Lessee's sole risk.
12.2 Lessee hereby agrees to reimburse, indemnify, save harmless and defend,
including paying or causing to be paid the reasonable fees and expenses of
counsel reasonably selected by Lessor, the Lessor from all claims, loss, damage
or injury to persons and property arising out of, from or incident to Lessee's
performance of this Lease of Premises, whether or not resulting from the
negligence of or failure to comply with the terms of this lease by Lessee, or
its employees, agents, invitees, contractors or representatives.
Lessee shall reimburse Lessor for any and all damages suffered by the Lessor as
a consequence of the negligence, fault or willfulness of Lessee and Lessee's
agents, employees, invitees, representatives, independent contractors and
others.
13. SUBROGATION: Each party shall look first to any insurance in its favor
before making any claim against the other party (including its agents,
employees, invitees, contractors and representatives) for recovery for loss or
damage resulting from fire or other casualty, and to the extent that such
insurance is in force and collectible and to the extent permitted by law, Lessor
and Lessee each hereby releases and waives all right of recovery against the
other (including its agents, employees, invitees, contractors and
representatives) or any one claiming through or under each of them by way of
subrogation or otherwise. The foregoing release and waiver shall not be in force
if either releasors' insurance policies contain a clause providing that such a
release or waiver shall invalidate the insurance and, also, provided that a
policy that provides that such a release or waiver shall not invalidate the
insurance can be obtained without additional premiums. Lessee hereby agrees to
obtain and deliver to the Lessor a copy of the endorsement from the Lessee's
insurance carrier clearly indicating that the Lessee's insurance carrier has
agreed to waive subrogation rights against the Lessor.
14. ASSIGNMENT: The Lessee covenants for itself and its successors and assigns
not to assign this lease in whole or in part and not to sublet the Leased
Premises or any part thereof without first obtaining the written consent of the
Lessor, which shall not be unreasonably withheld. It shall be a condition to any
consent to subletting or assignment that: (i) at the time of any such proposed
subletting or assignment, Lessee shall not be in default under any of the terms,
provisions or conditions of this lease; (ii) the sublessee or assignee shall
intend only to occupy the Premises and conduct its business therein in
accordance with the use set forth in paragraph 4 hereof; (iii) the financial
responsibility, suitability and business character and nature of the proposed
occupancy are sufficient to equal or exceed that of Lessee; (iv) Lessee and its
assignee or sublessee shall execute, acknowledge and deliver to Lessor a fully
executed counterpart of a written assignment of lease or sublease, as the case
may be, by the terms of which in case of any assignment, Lessee will assign to
such assignee Lessee's entire interest in this lease, together with all prepaid
rents hereunder, and the assignee will accept said assignment and assume and
agree to perform, directly for the benefit of Lessor, all of the covenants and
agreements contained in this lease on the Lessee's part to be performed
hereunder; (v) sublessee must agree to a waiver of claims against Lessor and the
sublessee's insurer must issue waiver of subrogation rights endorsement to all
policies of insurance carried in connection with the Leased Premises and the
contents thereof (which waiver must be in form and substance acceptable to
Lessor); and (vi) notwithstanding any such assignment or subletting under the
terms of this paragraph, Lessee will acknowledge that, notwithstanding such
assignment or sublease and the consent of Lessor thereto, Lessee will not be
released or discharged from any liability whatsoever under this lease and will
continue liable thereon with the same force and effect as though no assignment
or sublease had been made. In the event any such proposed assignment or sublease
provides for, or Lessee otherwise receives, rent, additional rent or other
consideration in excess of that provided for in this lease, Lessee agrees that
in the event Lessor grants its consent, Lessee shall pay Lessor sixty-five
percent (65%) of the amount of such excess as it is received by or becomes due
to Lessee. Any such consented to or unconsented to assigning or subletting in
whole or in part shall not relieve the Lessee in any way of its obligations
hereunder. All costs incurred by Lessor in connection with any request for
consent to an assignment or other transfer, including costs of investigation and
the reasonable fees of Lessor's counsel, up to but not exceeding the total sum
of One Thousand Dollars ($1,000.00) for each such request, shall be paid by
Lessee to Lessor at the time a request to assign or sublet is delivered in
writing to Lessor. Lessor's consent to one assignment or sublease will not waive
the requirement of obtaining the Lessor's consent to any subsequent assignment
or sublease. During the term hereof and all extension terms, if exercised, and
holding over hereunder, if any, the Lessee covenants not to be adjudicated a
bankrupt, not to file a voluntary petition in bankruptcy, not to permit a
receivership proceeding to be instituted by or against Lessee, not to permit the
appointment of a receiver for Lessee, not to make or suffer an assignment for
the benefit of creditors and that this lease will not be rejected after filing a
petition in bankruptcy or insolvency or for reorganization or arrangement under
Federal bankruptcy laws or State insolvency act.
15. DEFAULT AND REMEDIES: In the event the Lessee assigns this lease in whole or
in part or sublets the Leased Premises or any part thereof without the written
consent of the Lessor first had and obtained, as provided in paragraph 14; or if
Lessee files a voluntary petition in bankruptcy or if receivership proceedings
are instituted by or against Lessee, or if a receiver is appointed for Lessee,
or if Lessee makes an assignment for the benefit of creditors, or if this lease
is rejected after filing a petition in bankruptcy or insolvency or for
reorganization or arrangement under Federal bankruptcy laws or under any State
insolvency act as is prohibited in paragraph 14; or if Lessee shall fail to pay
any rent or other charge herein provided for or hereby required when and as the
same becomes due, as provided in paragraphs 1, 2, 3, 4, 5, 12, 14, 15, 19 and
25, and after ten (10) days have elapsed from demand for the payment thereof has
been made in writing by Lessor; or if Lessee uses the Premises for any use or
purpose not permitted in paragraph 4, or if Lessee does not comply with its
responsibility regarding hazardous substances as required by paragraph 4, or if
Lessee does not comply with any governmental or health law, ordinance or police
or fire department requirement or regulation respecting said Premises, including
without limiting the generality of the foregoing, the Occupational Safety and
Health Act and the Americans with Disabilities Act, all as required by paragraph
4, or if Lessee makes alterations, erections, additions or improvements or
places fixtures in the Leased Premises other than as permitted in paragraph 6,
or if Lessee does not comply with the provisions of paragraph 7 as to signs, or
if Lessee does not make repairs and replacements to the Demised Premises or if
Lessee fails to keep the Leased Premises in a good and proper state of repair as
required by paragraph 8, or if Lessee does not comply with the fire prevention
system requirements of paragraph 9, or if the Lessee does not permit the Lessor
to examine the Premises as required in paragraph 10, or if Lessee does not hold
Lessor harmless and indemnify Lessor as required by paragraphs 4, 12 and 15, or
if Lessee does not carry insurance or deliver policies or certificates as
required by and in conformance with paragraph 12, or if Lessee does not execute
any certificate or instrument as required by paragraphs 23 and 24, or if Lessee
permits or suffers any lien on the Premises in contravention to paragraph 25, or
if Lessee shall fail to perform or observe any of the other terms, provisions or
requirements of this instrument, and shall continue in such failure, breach or
violation for thirty (30) days after notice in writing to perform or observe the
same has been given by Lessor, unless such failure (default) is of such a nature
that it cannot be cured within said thirty (30) day period, in which event a
default shall be deemed to have occurred unless Lessee shall commence the curing
of such default within said thirty (30) day period and shall thereafter
diligently and continuously prosecute the curing of such default until
completion, but in no event shall such cure period exceed sixty (60) days; or if
Lessee fails at any time for a period of thirty (30) consecutive days to occupy
and use the Leased Premises for the purposes allowed by this agreement, the
Premises being available for such use during the whole of such period as is
provided in paragraph 4; then, and in any of such events, the Lessor may, at its
option, terminate this lease by written notice to that effect to the Lessee, or
it may, at its option, reenter and repossess the Demised Premises, with or
without force, for the remainder of the term of the lease and rerent or sublet
the same, in whole or in part, for the whole or any part of the unexpired term,
and any rental so obtained shall be credited first to Lessor's reasonable costs
and expenses including but not limited to attorney's fees, insurance, expenses
of reletting, subletting, repairs, brokerage fees, subdividing, alterations or
renovations of the Leased Premises and then to the obligation of the Lessee
already accrued and thereafter accruing under the provisions of this instrument,
and Lessee shall remain liable for any deficiency.
In the event the lease is terminated by the Lessor as above provided, or as
provided in paragraph 16, below, REPEATED DEFAULT AND REMEDIES, Lessor shall
have the right, and Lessee hereby grants it the right, to reenter the Premises,
and to have, repossess and enjoy the same as of its first and former estate
therein.
If at any time the Lessor has possession, or is entitled to possession of the
Demised Premises under the provisions hereof, it may shut off heat and water and
any other service from the Demised Premises, may change locks on doors and may
exercise all usual rights of proprietorship over the same.
The Lessee agrees to indemnify the Lessor for any charge, costs, liability, or
expense, including reasonable attorney's fees, which may be imposed upon,
incurred by, or asserted against Lessor by reason of (i) any failure on the part
of the Lessee to perform or comply with any covenant required to be performed or
complied with by the Lessee hereunder, or (ii) the existence of this lease,
and/or their relationship of landlord and tenant. The provisions of this
paragraph shall survive the expiration or termination of this lease and all
extensions, renewals and holdovers hereunder, if any.
In addition to the rights and remedies hereinbefore specifically given to the
Lessor, it shall in all instances have all rights and remedies afforded
landlords by the laws of the State of West Virginia.
TIME IS OF THE ESSENCE FOR THIS AGREEMENT.
16. REPEATED DEFAULT AND REMEDIES: Notwithstanding anything to the contrary set
forth in this lease, if Lessee shall fail to pay any rent or any other charge
herein provided for or hereby required when and as the same becomes due, and
after five (5) days have elapsed from demand for the payment thereof has been
made in writing by Lessor, as provided in paragraphs 1, 2, 3, 4, 5, 12, 14, 15,
19 and 25, and any such default shall be repeated two (2) times in any period of
twelve (12) consecutive months, then, notwithstanding that such defaults shall
have each been cured by Lessee after notice as provided in this lease, any
further similar default within said twelve (12) month period shall be deemed to
be a Repeated Default without the ability to cure.
In the event of a Repeated Default, Lessor, without giving Lessee any notice and
without affording Lessee an opportunity to cure the default, may terminate this
lease forthwith without notice to Lessee and Lessor may, at its option, avail
itself of any and all remedies set forth in paragraph 15.
17. FIRE: It is understood and agreed that in case the improvements on the
Demised Premises shall be destroyed or so damaged by fire or other cause as to
render it unfit for occupancy or use, the Lessor shall have the right to elect
whether it will rebuild or repair the said building in a condition similar to
its condition prior to such casualty and to continue this lease in full force
and virtue, or whether it will elect to terminate the lease; such election to be
made in writing within thirty (30) days after the loss. If the Lessor shall
elect to repair said Premises, then it shall also notify the Lessee as to the
estimated time required for such repairs, and if it is estimated that said
building cannot be repaired within a period of one hundred fifty (150) days,
then the Lessee shall have the option of terminating this lease by giving the
Lessor notice in writing within thirty (30) days after receipt of notice of
Lessor's election as to the repair of the Premises. During the time said
Premises shall be unfit for occupancy, the rent hereby reserved, or a fair and
just proportion thereof, according to the nature and extent of the damage
sustained, shall be suspended and cease to be payable until the Leased Premises
shall be rebuilt or repaired for occupation and use, or this lease terminated
and ended by the Lessor or the Lessee as herein provided. If the Lessor is not
insured for loss of rental income coverage, then it is agreed that no suspension
or ceasing of rent shall be required if such unfitness for occupancy is caused
by the fault, negligence or willfulness of the Lessee.
18. EMINENT DOMAIN: If the whole of the Demised Premises and Nonexclusive
Demised Premises or any part thereof is taken under the power of eminent domain
or conveyed under the threat of the power of eminent domain, all sums payable
thereunder shall belong to and be paid to the Lessor, the Lessee having no right
therein, except Lessee shall be entitled to all sums separately payable to the
Lessee for its claim for compensation or damages based upon its moving costs and
loss of business. Further, if the whole of the Demised Premises and Nonexclusive
Demised Premises or such part of the Demised Premises and Nonexclusive Demised
Premises so as to substantially interfere with Lessee's use of the Demised
Premises and Nonexclusive Demised Premises is taken under the power of eminent
domain, or conveyed under the threat of the power of eminent domain, then the
Lessee may terminate this lease by giving the Lessor at least thirty (30) days'
written notice prior to such termination date; provided, however, if no notice
is given or if the taking is not substantial (and it shall be conclusively
presumed to be not substantial if a partial taking and no notice is given) then
in any such event there shall be no abatement of rent reserved hereunder and
this lease shall continue in all respects as to the balance of said property.
The notice provided for above may be given at any time not later than thirty
(30) days next following physical possession of the Premises and Nonexclusive
Premises being taken, the judgment in a condemnation proceeding becoming final
or from the date notice by the Lessor is given the Lessee of its voluntary
conveying, whichever occurs first and as the case may be.
19. INTEREST AND OVERDUE PAYMENT CHARGE: Any payment not promptly made by Lessee
to the Lessor shall bear interest from the date due at two percentage (2%)
points per annum above the prevailing prime interest rate then charged by United
Bank, Inc., of Charleston, West Virginia, to its most credit worthy customers,
but not in excess of any applicable interest rate ceiling, or eight percent (8%)
per annum, whichever is the greater, during the period said payment remains
unpaid. Any payment not made within five (5) days of its due date by Lessee to
Lessor shall, in addition to interest, bear an overdue payment charge equal to
five percent (5%) of the amount due plus a service fee of Fifteen Dollars
($15.00) per day for each day said payment remains unpaid after its due date to
reimburse Lessor for its additional administrative costs. A payment is made on
the day it is delivered to Lessor.
20. WAIVER: A waiver by the Lessor of any default, omission or violation by
Lessee shall not be construed as a waiver of any subsequently occurring default,
omission or violation.
If at any time hereafter a dispute shall arise between Lessor and Lessee with
respect to any amount of money to be paid by either of them to the other under
any of the provisions of this lease, the party against whom the obligation shall
be asserted shall have the right to make payment "under protest", and if such
party shall exercise such right, such payment shall not be deemed a voluntary
payment but there shall be deemed reserved to such party the right to institute
appropriate action or proceeding against the other for recovery of the whole or
such part of said sum as such party shall claim it was not obligated to pay
hereunder. If at any time a dispute shall arise between Lessor and Lessee as to
any act to be done or work to be performed by either of them on, in or about the
Leased Premises under any of the provisions of this lease, the party against
whom the obligation to do such act or perform such work shall be asserted, may
do such act or perform such work and pay the cost thereof "under protest", and
if such party shall do so, the performance of such act or work and payment of
such cost shall not be deemed a voluntary performance or voluntary payment, but
there shall be deemed reserved to such party the right to institute appropriate
action or proceedings against the other for recovery of the whole of such cost
or such part thereof as shall represent the cost of performing the act or work
under which such party shall claim it was not obligated to perform hereunder.
21. ACCORD AND SATISFACTION: No payment by Lessee or receipt or acceptance by
Lessor from Lessee of less than the monthly rent herein stipulated or any other
payment herein provided to be paid by Lessee to Lessor shall be deemed to be
other than a partial payment on account for any due and unpaid stipulated rent
or any other payment herein provided to be paid by Lessee to Lessor, as the case
may be, and no endorsement or statement on any check or payment of rent or any
other payment herein provided to be paid by Lessee to Lessor, as the case may
be, shall be deemed an accord and satisfaction.
22. NOTICES: Unless herein elsewhere set forth to the contrary for a specified
notice, all notices required or proper under this lease shall be deemed to be
properly given when sent by registered or certified mail, postage prepaid,
addressed to the last address previously furnished by the parties hereto. Until
otherwise changed by the parties by notice in writing, notices shall be sent as
follows:
To the Lessor:


White Properties No. II, LLC
Post Office Box 6767
Charleston, West Virginia 25362


To the Lessee:


Champion Industries, Inc.
Post Office Box 2968
Huntington, West Virginia 25728
 
The date of service of such notice shall be the date it is deposited in a postal
receptacle or post office of the United States Postal Service, as the case may
be.
23. LEASE SUBORDINATE TO LIEN INDEBTEDNESSES: This lease is subject and
subordinate to any mortgage or deed of trust which may now or hereafter encumber
the building and premises of which the Leased Premises form a part and to all
renewals, modifications, consolidations, replacements and extensions thereof.
This clause shall be self-operative and no further instrument of subordination
need be required by any mortgagee or lender. In confirmation of such
subordination, however, Lessee shall at Lessor's request execute promptly any
appropriate certificate or instrument that Lessor may request and deliver such
to Lessor within fifteen (15) days following receipt by Lessee of such
certificate or instrument. In the event of the enforcement by the trustee or the
beneficiary under any such mortgage or deed of trust of the remedies provided
for by law or by such mortgage or deed of trust, Lessee will, upon request of
any person or party succeeding to the interest of Lessor as a result of such
enforcement, automatically become the lessee of such successor in interest
without change in the terms or other provisions of such lease; provided,
however, that such successor in interest shall not be bound by (i) any payment
of rent or additional rent for more than one month in advance except prepayments
in the nature of security for the performance by Lessee of its obligations under
this lease, or (ii) any amendment or modification of this lease made without the
written consent of such trustee or such beneficiary or such successor in
interest. Upon request by such successor in interest, Lessee shall execute and
deliver an instrument or instruments confirming the attornment herein provided
for.
24. LESSEE TO EXECUTE ESTOPPEL CERTIFICATE: At Lessor's request, Lessee will
execute either an estoppel certificate addressed to any mortgagee or lender of
Lessor or a three-party agreement among Lessor, Lessee and such mortgagee or
lender certifying as to such facts (if true) and agreeing to such notice
provisions and other matters as such mortgagee or lender may reasonably require
in connection with Lessor's financing.
25. LIENS NOT PERMITTED: Lessee shall not, at any time, suffer or permit the
attachment to the Leased Premises or Nonexclusive Demised Premises of any lien
for work done or materials furnished in connection with the improvements,
maintenance, repair and/or alterations of the Premises or Nonexclusive Premises
by Lessee. If any such lien attaches to the Premises or Nonexclusive Premises
and is not discharged or released within sixty (60) days from the date of
attachment, Lessor may, at its option, pay to the lien claimant the amount of
such lien and notify Lessee of such payment, in which event such amount shall be
immediately due and payable by Lessee and shall bear interest as provided in
paragraph 19; provided, however, that if Lessee desires to contest said lien,
Lessee shall furnish to Lessor a bond written by a surety company licensed to do
business in the State of West Virginia or other security satisfactory to Lessor
for an amount of at least equal to two hundred percent (200%) of the amount of
the lien for the Lessor's protection against all loss or expense on account of
such asserted lien during the period of contest.
26. SPECIAL AGREEMENT: It is understood and agreed that the Leased Premises do
not contain an HVAC system. Lessor agrees that Lessee may (but is not required),
at its expense, install HVAC equipment in the Leased Premises. Lessee may (but
is not required), at its expense, after execution of this lease, make
alterations, erections, additions or improvements in or to the Demised Premises,
but not without first submitting plans and specifications to the Lessor for the
written consent of the Lessor, which consent shall not be unreasonably withheld
or delayed.
27. COVENANTS OF LESSOR:
Lessor covenants and agrees that:
(a)  Lessor has full power and authority to execute and deliver this agreement.
(b)  Lessor owns good title to the Leased Premises and Lessor shall have good
title to all improvements to be constructed on the Leased Premises.
(c)  On or before the beginning of the term, Lessor will deliver possession of
the Premises to Lessee in good condition and repair, ready for said occupancy
and free and clear of all tenancies and occupancies.
(d)  Lessee, upon paying the rent and performing Lessee's other obligations
herein provided, shall and may peaceably and quietly have, hold and enjoy the
Leased Premises for the term hereof.
28. JURISDICTION AND VENUE: Lessee agrees that any suit or action by Lessor
against the Lessee in any manner arising out of this lease or in the breach
thereof may be maintained in such court or courts situate in the State of West
Virginia as may have subject matter jurisdiction thereof. The Lessee appoints
the Secretary of State of the State of West Virginia to act as agent for the
service of process in connection with any such suit or action.
29. LIMITATION OF ACTIONS: Any claim, demand, right or defense of any kind by
Lessee which is based upon or arises in any connection with this lease or the
negotiations prior to its execution, shall be barred unless Lessee commences an
action thereon, or interposes in a legal proceeding a defense by reason thereof,
within six (6) months after the date of the inaction or omission or the date of
the occurrence of the event or of the action which the claim, demand or right or
defense relates, whichever applies. In no event shall Lessee have the right to
terminate this lease as a result of Lessor's default, and Lessee's remedies
shall be limited to damages and/or an injunction.
30. WAIVER OF JURY TRIAL: Lessor and Lessee hereby waive their respective right
to trial by jury of any cause of action, claim, counterclaim or cross-complaint
in any action, proceeding and/or hearing brought by either Lessor against Lessee
or Lessee against Lessor on any matter whatsoever arising out of, or in any way
connected with, this lease, the relationship of landlord and tenant, Lessee's
use or occupancy of the Premises, or any claim of injury or damage, or the
enforcement of any remedy under any law, statute or regulation, emergency or
otherwise, now or hereafter in effect.
31. NO PRESUMPTION AGAINST DRAFTER: Lessor and Lessee understand, agree and
acknowledge that:
(a) This lease has been freely negotiated by both parties; and
(b) In any controversy, dispute or contest over the meaning, interpretation,
validity or enforceability of this lease or any of its terms or conditions,
there shall be no inference, presumption or conclusion drawn whatsoever against
either party by virtue of that party having drafted this lease or any portion
thereof.
32. SINGULAR, PLURAL, GENDER, ETC.: When required by the context hereof, the
singular number shall include the plural, the plural the singular, and the use
of any gender shall include all others.
33. BINDING THE PARTIES, ETC.: The respective rights and obligations provided in
this lease shall bind and shall inure to the benefit of the parties hereto,
their legal representatives, heirs, successors and assigns; provided, however,
that no rights shall inure to the benefit of any successor of Lessee unless
Lessor's written consent for the transfer to such successor has first been
obtained as provided in paragraph 14.
 










WITNESS the following signatures and seals:


LESSOR:


WHITE PROPERTIES NO. II, LLC,
a West Virginia limited liability company




By /s/ Paul White                                   
                     Its Manager




LESSEE:


CHAMPION INDUSTRIES, INC.,
a West Virginia corporation




By /s/ Toney K. Adkins                             

Its President & COO                                   